                                                                                               FILED
                                                                                      2018 Oct-03 AM 09:44
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

ANNIE THOMAS,                              )
                                           )
      Plaintiff,                           )
                                           )
v.                                         ) Case No.: 7:17-CV-0925-VEH
                                           )
NANCY A. BERRYHILL, Acting                 )
Commissioner, Social Security              )
Administration,                            )
                                           )
      Defendant.                           )


                   MEMORANDUM OPINION AND ORDER

      Before the Court is pro se Plaintiff Annie Thomas’s letter (doc. 22) in which

she requests that the Court “reopen the time to file the appeal for 14 days in

accordance with Fed.R.App.P.4(a)(6).” (Id. at 1). Because “[a] document filed pro

se is ‘to be liberally construed,’” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)), the Court will treat this

letter as a motion to reopen the time to file an appeal and will refer to it as the

“Motion.” See Sullen v. Steward, No. 14-0112, 2015 WL 2131207, at *2 (S.D.

Ala. May 4, 2015) (treating a pro se litigant’s letter as “a motion to reopen” under

Rule 4(a)(6)). For the reasons stated in this opinion, the Motion is due to be

DENIED.
I.    BACKGROUND

      On June 5, 2017, Ms. Thomas initiated this action under 42 U.S.C. § 405(g).

(See doc. 1). Ms. Thomas sought review of a final adverse decision of the

Commissioner of the Social Security Administration (“Commissioner”), who

denied her application for disability insurance benefits and supplemental security

income. (See id.) On June 19, 2018, the Court entered its Memorandum Opinion

(doc. 20) and Final Order (doc. 21) affirming the decision of the Commissioner.

(See doc. 20; doc. 21). However, service of the Memorandum Opinion and Final

Order to Ms. Thomas was not recorded on the Docket Sheet. (See Docket Sheet).

      On August 14, 2018, Ms. Thomas called the Court to check on the status of

her case. (See id.) When Ms. Thomas was informed that her case had been closed

in June, “she stated [that] she had not received [a] copy of [the] final decision.”

(Id.) On the same day, the clerk mailed the Memorandum Opinion and Final Order

to Ms. Thomas. (See id.) This time, service was recorded on the Docket Sheet.

(See id.)

      The Court did not hear from Ms. Thomas again until September 10, 2018,

when it received the Motion in the mail. (See id.; doc. 22 at 1). The clerk then

promptly filed the Motion. (See Docket Sheet; doc. 22 at 1). The Motion was dated

September 5, 2018, and states as follows:

                                          2
      I did not know that you denied my appeal on June 19th and learned
      about it only recently which is outside the 60 days period for filing a
      notice of appeal.

      Please reopen the time to file the appeal for 14 days in accordance
      with Fed.R.App.P.4(a)(6).

(Doc. 22 at 1).

II.   STANDARD

      Federal Rule of Civil Procedure 77(d)(2) states that “[l]ack of notice of the

entry [of an order or judgment] does not affect the time for appeal or relieve—or

authorize the court to relieve—a party for failing to appeal within the time

allowed, except as allowed by Federal Rule of Appellate Procedure (4)(a).” FED.

R. CIV. P. 77(d)(2) (emphases added). Federal Rule of Appellate Procedure 4(a)(6)

provides as follows:

      The district court may reopen the time to file an appeal for a period of
      14 days after the date when its order to reopen is entered, but only if
      all the following conditions are satisfied:

             (A) the court finds that the moving party did not receive notice
             under Federal Rule of Civil Procedure 77(d) of the entry of the
             judgment or order sought to be appealed within 21 days after
             entry;

             (B) the motion is filed within 180 days after the judgment or
             order is entered or within 14 days after the moving party
             receives notice under Federal Rule of Civil Procedure 77(d) of
             the entry, whichever is earlier; and



                                         3
             (C) the court finds that no party would be prejudiced.

FED. R. APP. P. 4(a)(6). Regarding Rule 4(a)(6)’s first and second conditions,

Federal Rule of Civil Procedure 77(d) requires “[t]he clerk [to] record the service

on the docket.” FED. R. CIV. P. 77(d)(1). Further, “the moving party[] . . . [bears]

the burden of showing non-receipt or delayed receipt of notice.” Watkins v.

Plantation Police Dep’t, 733 F. App’x 991, 994 (11th Cir. 2018) (citing McDaniel

v. Moore, 292 F.3d 1304, 1305 (11th Cir. 2002)).

III.   ANALYSIS

       The Court finds that Rule 4(a)(6)’s first condition is satisfied because

service was not recorded on the Docket Sheet and Ms. Thomas’s Motion indicates

that she did not receive notice within 21 days of the entry of the Memorandum

Opinion and Final Order. See FED. R. CIV. P. 77(d)(1); see also Sullen, 2015 WL

2131207, at *3 (finding, despite the “presumption of receipt,” that the pro se

litigant satisfied Rule 4(a)(6)’s first condition because his letter, which stated, “I

want to know the status of case no. civil action 14–0112–CG–M,” had “every

indication of non-receipt”). The Court will assume without deciding that Rule

4(a)(6)’s third condition is satisfied. See Sullen, 2015 WL 2131207, at *3 (“The

Advisory Committee Note from 1991 defines prejudice as ‘some adverse

consequence other than the cost of having to oppose the appeal and encounter the

                                           4
risk of reversal, consequences that are present in every appeal. Prejudice might

arise, for example, if the appellee had taken some action in reliance on the

expiration of the normal time period for filing a notice of appeal.’” (quoting FED.

R. APP. P. 4(a)(6) advisory committee’s note to 1991 amendment)). However,

under Rule 77(d)(2), the Court does not have the authority to grant Ms. Thomas’s

Motion because Rule 4(a)(6)’s second condition is not satisfied.

       Rule 4(a)(6)’s second condition is that “the motion is filed within 180 days

after the judgment or order is entered or within 14 days after the moving party

receives notice under Federal Rule of Civil Procedure 77(d) of the entry,

whichever is earlier.” FED. R. APP. P. 4(a)(6) (emphases added). Here, the earlier

of these deadlines is “within 14 days after the moving party receives notice under

Federal Rule of Civil Procedure 77(d) of the entry,”1 and thus this is the relevant

deadline.

       In her Motion, Ms. Thomas never states the exact date that she received

notice of the entry of the Memorandum Opinion and Final Order. (See doc. 22 at

1). However, the Docket Sheet reflects that the clerk mailed the Memorandum


       1
          The Memorandum Opinion and Final Order were entered on June 19, 2018. Although
Ms. Thomas never says in her Motion when she received notice of these documents, she clearly
received notice before the date that she dated and presumably sent her Motion, September 5,
2018. (See doc. 22 at 1). Thus, 14 days after she received notice (whenever that date is) is clearly
earlier than 180 days after the order was entered (which calculates to be December 16, 2018).

                                                 5
Opinion and Final Order to Ms. Thomas on August 14, 2018. (See Docket Sheet).

Because “courts generally provide” a “3 day period . . . for the delivery of mail,”

McDaniel, 292 F.3d at 1307 n.4, and because the “burden of proving . . . delayed

receipt[] of notice is on the [moving] party,” id. at 1307 (citing Nunley v. City of

Los Angeles, 52 F.3d 792, 795 (9th Cir. 1995)), the Court will first determine

whether Ms. Thomas’s Motion was timely under the assumption that the

Memorandum Opinion and Final Order mailed on August 14, 2018, were

delivered within three days. If the Motion was not timely under this assumption,

the Court will then determine whether Ms. Thomas has met her “burden of proving

. . . delayed receipt[] of notice,” see id., and, if so, whether her Motion is timely.

      Assuming that the Memorandum Opinion and Final Order that the clerk

mailed to Ms. Thomas on August 14, 2018, were delivered within three days, Ms.

Thomas would have received notice of the entry of the Memorandum Opinion and

Final Order by August 17, 2018. Using August 17, 2018, as the date on which Ms.

Thomas received notice, Ms. Thomas would have had to file her Motion no later

than August 31, 2018. Because August 31, 2018, is ten days before the Motion

was filed (and, in fact, is five days before the Motion was dated and thus

presumably mailed to the Court), Ms. Thomas’s Motion was not timely.

      Thus, the Court will now determine whether Ms. Thomas has met her

                                            6
“burden of proving . . . delayed receipt[] of notice.” See id. Again, Ms. Thomas

never states the exact date when she received the Memorandum Opinion and Final

Order that the clerk mailed to her on August 14, 2018. (See doc. 22 at 1).

However, Ms. Thomas does state that she “learned about [her social security

appeal being denied] only recently which is outside the 60 days period for filing a

notice of appeal.” (Id.) (emphases added). Thus, Ms. Thomas appears to state that

she did not receive notice until after her sixty-day period for filing a notice of

appeal had run.2 Because Ms. Thomas’s sixty-day period ran on August 18, 2018,

the Court will assume that Ms. Thomas received notice after August 18, 2018.

Further, because the date after the sixty-day period ran, August 19, 2018, was a

Sunday (a day on which mail is not delivered), the Court will assume that Ms.

Thomas received notice on August 20, 2018. However, the Court can assume no

more. As the moving party, Ms. Thomas bears the “burden of proving . . . delayed

receipt[] of notice.” McDaniel, 292 F.3d at 1307 (citing Nunley, 52 F.3d at 795).

August 20, 2018, is outside the three-day period that “courts generally provide for

the delivery of mail.” See id. at 1307 n.4. Further, August 20, 2018, is consistent

with the five-day period between when the Motion was dated and presumably sent



       2
        Ms. Thomas had sixty days to file a notice of appeal under Federal Rule of Appellate
Procedure 4(a)(1)(B).

                                              7
in the mail and when the clerk received and filed the Motion;3 thus there is no

reason for the Court to assume that the Memorandum Opinion and the Final Order

that the clerk mailed to Ms. Thomas on August 14, 2018, were delivered after

August 20, 2018. Finally, Ms. Thomas has not offered any evidence or even

alleged that she received the Memorandum Opinion and Final Order after August

20, 2018. (See doc. 22 at 1). Assuming that Ms. Thomas received notice on August

20, 2018, the Motion would have had to be filed by September 3, 2018. However,

the Motion was not filed until seven days after September 3rd (and was not even

dated and presumably placed in the mail to the Court until two days after

September 3rd). Thus, based on Ms. Thomas’s Motion and the information

available to the Court, the Court cannot find that Ms. Thomas’s Motion was

timely. Rule 4(a)(6)’s second condition is not satisfied. Thus, the Court does not

have the authority to reopen the time for Ms. Thomas to file an appeal.

IV.    CONCLUSION

       While the Court understands Ms. Thomas’s desire to appeal her case, the

Court does not have the authority to reopen her time to file a notice of appeal.

Federal Rule of Civil Procedure 77(d)(2) states that “[l]ack of notice”—which is



       3
         Five days from August 14, 2018, is August 19, 2018. However, because August 19,
2018, was a Sunday, the Court will use the next day, Monday, August 20, 2018.

                                             8
what Ms. Thomas argues—does not “authorize the court” to reopen the time to file

a notice of appeal “except as allowed by Federal Rule of Appellate Procedure

(4)(a).” FED. R. CIV. P. 77(d)(2). Federal Rule of Appellate Procedure 4(a)(6)

clearly provides that “[t]he district court may reopen the time to file an appeal . . .

only if all [three of] the following conditions are satisfied.” FED. R. APP. P. 4(a)(6)

(emphasis added). Based on Ms. Thomas’s Motion and the information available

to the Court, the Court cannot find that Rule 4(a)(6)’s second condition is

satisfied. Accordingly, the Motion is DENIED.

      DONE and ORDERED this the 3rd day of October, 2018.



                                               VIRGINIA EMERSON HOPKINS
                                               Senior United States District Judge




                                           9
